Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

FINAL REJECTION

Applicant’s election without traverse of claims 21-27 in the reply filed on 6/13/2022  is acknowledged. Claims 1-3, 5-8, 10, 12-13 should be canceled. Correction is required.
	The rejections over Williams et al (US 8,053,929) since the claims were withdrawn.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 21, the recitation “wherein . . . node” on lines 12-17 is read on the preferred embodiment insofar as understood, no such “first period” and “second period” are seen on the drawings. Also, it is unclear how the switches can be “turned on/off” since to turning means is recited in this claim 1.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 27 are rejected under 35 USC 103 (b) as being unpatentable over Hadar et al (US 7,602,080). 
Regarding to claim 21, Hadar et al disclose the circuit as shown on Figures 13 comprising:
- a plurality of photovoltaic panels (102) and a local management unit (101), wherein a local management unit of a first unit of the plurality of power generating units comprises: a first, second and third nodes wherein the first node and the second node are coupled to outputs of a plurality of photovoltaic panels of the first unit, and the first and third node are coupled to a second and third unit of the plurality of power generating units, respectively; and
- 3 ACTIVE 64606678v2App. Ser. No.: 16/881,540Attorney Docket No.: 108144-205003/US a first and second switch 108, 106)  wherein the first switch is coupled between the second and third node, and the second switch is couple between the first and third node.
Regarding to claim 22, wherein the first and second switch (Q1, Q2)  is controlled by a controller (109) based on predetermined operating parameters of the first unit.  
Regarding to claim 24, wherein the controller (109) is coupled to the third node for obtaining the predetermined operating parameters of the first unit.  
Regarding to claim 25.,  wherein the controller (109) receives input signals (104b, 104c) corresponding to predetermined operating parameters of the second unit for controlling the first switch and the second switch.  
Regarding to claim 26, wherein the input signals include duty cycle, phase, and synchronization pulse information, see Figure 2.  
Regarding to claim 27,  further comprising: a capacitor (C1) connected between the first node and the second node; and a diode connected between the first node and the third node.
         Hadar et al  discloses the circuit with all limitations of the claimed invention as stated 
above but fails to disclose that:
-wherein during a first period of a duty cycle, the first switch is turned off to disconnect the second node and the third node, while the second switch is turned on to connect the first node and the third node; and during a second period of the duty cycle, the first switch is turned on to connect the second node and the third node, while the second switch is turned off to disconnect the first node and the third node as called for in claim 1.  

          However, as well known on the art, the duty cycle of a signal inherently including two periods.  Also, the paragraphs 22 and 31 of Hadar et al disclose that the switches (Q1, Q2) are alternately turned ON/Off responsive to the duty cycle signal (104a) Thus, operating the switches (Q1, Q2) of Hadar et al base on the periods of the duty cycle as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Hadar et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to operating the switches of Hadar et al as claimed for the purpose of accommodating with requirement of a predetermined system.
Regarding to claim 23, wherein the controller (109) would control the first period and the second period of the duty cycle.  

Response to Applicant’s Arguments
          The applicant’s arguments over Williams et al are moot without traverse since the claims are withdrawn.	

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842